DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: Step 05: filling metal in the deep trenches to form a grid-shaped composite structure in which a Metal grid is combined with the deep trenches isolation structure; Step 06: etching the back of the silicon substrate to form cavities in grids of the grid-shaped deep trenches isolation structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al (US Pub No. 20150372033), Hsieh et al (US Pub No. 20170053959), Chen et al (US Pub No. 20150311247), Lai et al (US Pub No. 20170062496), Zhao et al (US Pub No. 20150348966) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895